Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.   Applicant’s election of Group I without traverse, and the species to include a tolerogenic factor and an antigen associated with a virus without traverse, filed 11/23/21, is acknowledged.

Upon reconsideration Group II has been rejoined.  

Claims 44, 80, 188, 190-193, 201, and 202 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions or species.

Claims 1, 2, 5, 6, 9, 14, 16, 17, 31, 33, 34, 36, 37, 40, 50, 51, 57, 58, 62, 65, 73, 74, 79, 81, 144, 148, 149, 155, 157, 159, 166, 194-200, 203, and 204 are under examination.  

2.  REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES:
Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency – The size of the "Sequence Listing" has not been provided in bytes.

Required response – The size of the "Sequence Listing" must be provided in bytes.

3.   The specification is objected to:
A) Random words are improperly capitalized throughout the specification, e.g., “Type 1 Diabetes” and “Rheumatoid Arthritis” at page 48 (and throughout the specification), etc. This list is not exhaustive.  Applicant is required to identify and correct all improperly capitalized words.

4.   Claim 62 is objected to:
	A) “…claim 2wherein…” is properly  “…claim 2 wherein…”.

Correction is required.

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.   Claim 57 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, specifically:
	A) In Claim 57, it is unclear what is encompassed by the recitation of “wherein the constriction size is a function of the diameter of the immune cell”.  The claim recites no actual method steps such that the metes and bounds of the claims cannot be determined.  

7.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.   Claims 1, 2, 5, 6, 9, 14, 16, 17, 31, 33, 34, 36, 37, 40, 50, 51, 57, 58, 62, 65, 73, 74, 79, 81, 144, 148, 149, 155, 157, 159, 166, 194-200, 203, and 204 are rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of “tolerogenic factor” of the elected species.

Under Vas-Cath, Inc. v. Mahurkar , 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1, Written Description Requirement, make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3). 

For claims employing a genus of reagents, e.g., the “tolerogenic factor” of the claims, an adequate written description of a claimed genera requires more than a generic statement of an invention's boundaries.  As the term is not defined in the specification, it appears that neither a specific common function nor a common structure has not been disclosed.  

When an inadequate structure function relationship is not disclosed, a representative number of species is required.
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004):
(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).

Also note that the written description provision of 35 U.S.C. 112 is severable from its enablement provision, Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010; see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011). 

 No species have been disclosed.  As none (ø) cannot be considered to be a representative number species, one of skill in the art would conclude that the specification fails to disclose the possession of “means for binding BDCA-2” of the instant claim.  See Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398.

9.   Claims 1, 2, 5, 6, 9, 14, 16, 17, 31, 33, 34, 36, 37, 40, 50, 51, 57, 58, 62, 65, 73, 74, 79, 81, 144, 148, 149, 155, 157, 159, 166, 194-200, 203, and 204 are rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically, the specification provides insufficient evidence that the method of the claims would function for the “…treating of an inflammatory condition.”

The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).

The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

A review of the specification reveals no showing of the induction of tolerance.  Indeed, the entire experimental showing of the specification is that in a single experimental mouse model the cell constriction method of the instant claims, employed only on antigen-presenting B cells, can be used to reduce the production of IFN-γ in OVA-specific T cells.  Such a showing is not commensurate in scope with the enormous breadth of the claims.

Also not shown are the additional functional limitations of the dependent claims:
A) In Claim 16:
	“A method for delivering a tolerogenic factor…wherein the tolerogenic factor:
(a) inhibits expression and/or activity of an immunostimulatory agent;
(b) enhances expression and/or activity of an immunosuppressive molecule;
(c) inhibits expression and/or activity of an inflammatory molecule; and/or (d) enhances expression and/or activity of an anti-inflammatory molecule.”
B) In Claim 31:
“The method of claim 2, wherein the tolerogenic or immunosuppressive immune cell comprises a reduced ability to provide one or more costimulatory signals as compared to a non-tolerogenic precursor of the tolerogenic immune cell or non-immunosuppressive precursor of the immunosuppressive immune cell.”
C) In Claim 33:
	“The method of claim 31, wherein the one or more costimulatory signals are mediated by a molecule selected from the group consisting of CD40, CD80, CD86, CD54, CD83, CD79, and ICOS ligand.”
D) In Claim 34:
	“The method of claim 2, wherein the tolerogenic or immunosuppressive immune cell comprises a reduced ability to provide one or more inflammatory signals as compared to a non-tolerogenic precursor of the tolerogenic immune cell or non-immunosuppressive precursor of the immunosuppressive immune cell.”
E) In Claim 36:
“The method of claim 34, wherein the one or more inflammatory signals are mediated by a molecule selected from the group consisting of interleukin-1 (IL-1), IL-12, IL-18, tumor necrosis factor (TNF), interferon gamma (IFN-gamma), granulocyte- macrophage colony stimulating factor (GM-CSF), NF-«B, an interferon regulatory factor (IRF), and a molecule associated with the JAK-STAT signaling pathway.”

F) In Claim 37:
	“The method of claim 2, wherein the tolerogenic factor:
(a) inhibits expression and/or activity of an immunostimulatory agent;
(b) enhances expression and/or activity of an immunosuppressive molecule;
(c) inhibits expression and/or activity of an inflammatory molecule; and/or
(d) enhances expression and/or activity of an anti-inflammatory molecule.”
F) In Claim 40:
	“The method of claim 2, wherein:
(a) tolerance to at least one other antigen is induced;
(b) an immune response to at least one other antigen is suppressed;
(c) at least one additional antigen is introduced into the cell; and/or
(d) at least one additional tolerogenic factor is introduced into the cell.”
G) In Claim 51:
“The method of claim 2, wherein the immune cell is from a different individual.”
H) In Claim 74:
“The method of claim 2, wherein the immune cell is a T cell, B cell, dendritic cell, monocyte, macrophage, NK cell, innate lymphoid cell, neutrophil, basophil, eosinophil, myeloid derived suppressor cell, or mast cell.”
I) In Claim 144:
“The method of claim 2, wherein the suppressed immune response or tolerance comprises:
(a) decreased production and/or secretion of one or more inflammatory cytokines; and/or
(b) increased production and/or secretion of one or more anti-inflammatory cytokines.”
J) In Claim 148:
“The method of claim 2, wherein the suppressed immune response or tolerance comprises:
(a) a decreased T cell response;
(b) an enhanced Treg response;
(c) a decreased B cell response; and/or
(d) decreased cytokine production.”
K) In Claim 149:
“The method of claim 148, wherein the suppressed immune response or tolerance comprises a decreased T cell response, wherein the decreased T cell response comprises one or more of:
(a) decreased T cell activation;
(b) decreased T cell survival;
(c) decreased T cell proliferation;
(d) decreased T cell functionality; or (e) a change in T cell phenotype.”
L) In Claim 155:
“The method of claim 148, wherein the suppressed immune response or tolerance comprises a decreased B cell response, wherein the decreased B cell response comprises decreased antibody production.”
M) In Claim 157:
“The method of claim 2, wherein the suppressed immune response or tolerance comprises one or more of:
(a) a decreased autoimmune response;
(b) a decreased allergic response;
(c) a decreased allergic response to a food allergen;
(d) a decreased immune response against a transplanted tissue;
(e) a decreased pathogenic immune response to a virus;
(f) a decreased immune response against a therapeutic agent; or (g) a decreased immune response against a therapeutic vehicle.”
M) In Claim 159:
“The method of claim 157, wherein the suppressed immune response or tolerance comprises one or more of:
(a) a decreased allergic response to a food allergen wherein the antigen is the food allergen;
(b) a decreased immune response against a transplanted tissue, wherein the antigen is an antigen associated with transplanted tissue;
(c) a decreased pathogenic immune response to a virus, wherein the antigen is associated with the virus;
(d) a decreased immune response against a therapeutic agent, wherein the therapeutic agent is a clotting factor or a hormone;
(e) a decreased immune response against a therapeutic vehicle, wherein the therapeutic vehicle is a virus; or
f) a decreased immune response against a therapeutic agent, wherein the therapeutic agent is:
(I) a clotting factor, wherein the clotting factor is Factor VII or Factor IX ; or

(II) a hormone, wherein the hormone is insulin, human growth hormone, or follicle

stimulating hormone.”
N) In Claim 166:
“The method of claim 21, wherein the suppressed immune response or tolerance comprises:
(a) decreased production and/or secretion of one or more inflammatory cytokines, wherein the one or more inflammatory cytokines are selected from the group consisting of interleukin-1 (IL-1), IL-12, and IL-18, tumor necrosis factor (TNF), interferon gamma (IFN-gamma), and granulocyte-macrophage colony stimulating factor (GM-CSF); and/or
(b) increased production and/or secretion of one or more anti-inflammatory cytokines, wherein the one or more anti-inflammatory cytokines are selected from the group consisting of IL-4, IL- 10, IL-13, IL-35, IFN-o and transforming growth factor-beta (TGFβ).”
O) In Claim 194:
“The method of claim 2, wherein the tolerogenic factor:
(a) inhibits the activity of a costimulatory molecule;
(b) enhances the activity of an immunosuppressive factor; and/or
(c) enhances the activity of a co-inhibitory molecule.”
P) In Claim 195:
“The method of claim 2, wherein the tolerogenic factor:
(a) comprises a nucleic acid encoding a suppressor of an inflammatory transcription factor;
(b) decreases the production and/or secretion of one or more inflammatory cytokines; and/or
(c) increases the production and/or secretion of one or more anti-inflammatory cytokines.”
Q) In Claim 196:
“The method of claim 2, wherein the tolerogenic factor:
(a) inhibits the activity of a costimulatory molecule, wherein the costimulatory molecule is CD80 or CD86; and/or
(b) enhances the activity of a co-inhibitory molecule, wherein the co-inhibitory molecule is PD- L1, PD-L2 or CTLA-4.”
R) In Claim 197:
“The method of claim 2, wherein the tolerogenic factor:
(a) comprises a nucleic acid encoding a suppressor of an inflammatory transcription factor, wherein the inflammatory transcription factor is NF-kB, an interferon regulatory factor, or a molecule associated with the JAK-STAT signaling pathway;
(b) decreases the production and/or secretion of one or more inflammatory cytokines, wherein the one or more inflammatory cytokines are selected from the group consisting of interleukin- 1 (IL-1), IL-12, and IL-18, tumor necrosis factor (TNF), interferon-gamma (IFN-y), and granulocyte-macrophage colony stimulating factor (GM-CSF); and/or
(c) increases the production and/or secretion of one or more anti-inflammatory cytokines, wherein the one or more anti-inflammatory cytokines are selected from the group consisting of IL-4, IL-10, IL-13, IL-35, IFN-a and transforming growth factor-beta (TGFB).”
S) In Claim 199:
“The method of claim 2, wherein the antigen is an antigen associated with one or more of an adenovirus, an adeno-associated virus, a baculovirus, a herpes virus, or a retrovirus.


The invention seems to comprise some sort of “magic bullet”, absent any significant relevant showing, comprising merely wishful thinking.  Such, however, is not patent eligible.

M.P.E.P. 2164.08:
“The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)…”,
“As concerns the breadth of a claim relevant to enablement, the only relevant concern should be whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971)…”
“…In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991) (Given the relatively incomplete understanding in the biotechnological field involved, and the lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, a rejection under 35 U.S.C. 112, first paragraph for lack of enablement was appropriate.).”

As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art “would accept without question” an Applicant’s statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention.  Specifically:
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the breadth of the claims, and absent any significant showing of enablement in the specification, it would take undue trials and errors to practice the claimed invention.

10.  Claim 199 is rejected on the basis that the claim recites an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a single structural similarity and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a single structural similarity and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).

Regarding the Markush grouping of the claim, the viral families and genus (adeno-associated virus) have no common functional pathways or structure.  They do not properly comprise a Markush grouping of alternatives.

11.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

12.  Claims 1, 2, 5, 6, 9, 14, 16, 17, 31, 33, 34, 36, 37, 40, 50, 51, 57, 58, 62, 65, 73, 74, 79, 81, 144, 148, 149, 155, 157, 159, 166, 194-200, 203, and 204 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 11,111,472.



The ‘472 patent teaches:
1. (Previously presented) | A method for inducing tolerance to an antigen or suppressing an immune response to an antigen in an individual, the method comprising:
a. passing a cell suspension comprising an immune cell through a constriction, wherein said constriction deforms the cell, causing a perturbation of the cell such that an antigen contacted with the cell enters the immune cell; and
b. introducing the immune cell into the individual, wherein the immune cell is a tolerogenic immune cell or an immunosuppressive immune cell, and wherein presentation of said antigen induces tolerance to the antigen or suppresses an immune response to the antigen (see particularly, column 2, lines 50-51; column 8, line 51-column 9, line 10; column 11, lines 17-40; column 14, lines 65-66; column 16, lines 5-7; and column 17, lines 20-43).

2. (Previously presented) | A method for inducing tolerance to an antigen or suppressing an immune response to an antigen in an individual, the method comprising:
a. passing a cell suspension comprising an immune cell through a constriction, wherein said constriction deforms the cell, causing a perturbation of the cell such that an antigen and a
tolerogenic factor contacted with the cell enter the immune cell, thereby generating a tolerogenic immune cell comprising the antigen or an immunosuppressive immune cell comprising the
antigen; and
b. introducing the tolerogenic immune cell or the immunosuppressive immune cell into the individual, wherein presentation of said antigen induces tolerance to the antigen or suppresses an immune response to the antigen (see particularly, column 2, lines 50-51; column 8, line 51-column 9, line 10; column 11, lines 17-40; column 14, lines 65-66; column 16, lines 5-7; and column 17, lines 20-43).

5. (Previously presented) | A method for inducing tolerance or suppressing an immune response to an antigen in an individual, the method comprising introducing a tolerogenic or
immunosuppressive immune cell comprising the antigen into the individual, wherein presentation of said antigen induces tolerance or suppresses an immune response to the antigen, and wherein the antigen was introduced to the tolerogenic or immunosuppressive immune cell by passing the tolerogenic or immunosuppressive immune cell or a precursor thereof through a constriction, wherein said constriction deformed the cell thereby causing a perturbation of the cell such that the antigen entered the tolerogenic or immunosuppressive immune cell or precursor thereof (see particularly, column 2, lines 50-51; column 8, line 51-column 9, line 10; column 11, lines 17-40; column 14, lines 65-66; column 16, lines 5-7; and column 17, lines 20-43).

6. (Previously presented) | A method for inducing tolerance or suppressing an immune response to an antigen in an individual, the method comprising introducing a tolerogenic or immunosuppressive immune cell comprising the antigen and a tolerogenic factor into the individual, wherein presentation of said antigen induces tolerance to the antigen, and wherein the antigen and the tolerogenic factor were introduced to the tolerogenic or immunosuppressive immune cell by passing the tolerogenic or immunosuppressive immune cell or a precursor thereof through a constriction, wherein said constriction deformed the cell thereby causing a perturbation of the cell such that the antigen and the tolerogenic factor entered the tolerogenic or immunosuppressive immune cell or precursor thereof (see particularly, column 2, lines 50-51; column 8, line 51-column 9, line 10; column 11, lines 17-40; column 14, lines 65-66; column 16, lines 5-7; and column 17, lines 20-43).

9. (Previously presented) | A method for generating a tolerogenic immune cell or an immunosuppressive immune cell, the method comprising passing a cell suspension comprising an immune cell through a constriction, wherein said constriction deforms the cell thereby causing a perturbation of the cell such that a tolerogenic factor, or a tolerogenic factor and an antigen contacted with the cell enters the immune cell, thereby generating the tolerogenic immune cell or the immunosuppressive immune cell (see particularly, column 2, lines 50-51; column 8, line 51-column 9, line 10; column 11, lines 17-40; column 14, lines 65-66; column 16, lines 5-7; and column 17, lines 20-43).

14. (Previously presented) A method of generating a tolerogenic or an immunosuppressive antigen-presenting cell comprising an antigen, wherein a tolerogenic or an immunosuppressive antigen-presenting cell is passed through a constriction, and wherein said constriction deforms the cell, causing a perturbation of the cell such that an antigen contacted with the cell enters the antigen-presenting cell (see particularly, column 2, lines 50-51; column 8, line 51-column 9, line 10; column 11, lines 17-40; column 14, lines 65-66; column 16, lines 5-7; column 15, lines 30-35; and column 17, lines 20-43).

16. (Previously presented) A method for delivering a tolerogenic factor that generates a tolerogenic phenotype or an immunosuppressive phenotype into an immune cell, the method comprising passing a cell suspension comprising the immune cell through a constriction, wherein said constriction deforms the immune cell, causing a perturbation of the cell such that the tolerogenic factor can enter the cell, and contacting said cell suspension with the tolerogenic factor, wherein the tolerogenic factor:
(a) inhibits expression and/or activity of an immunostimulatory agent;
(b) enhances expression and/or activity of an immunosuppressive molecule;
(c) inhibits expression and/or activity of an inflammatory molecule; and/or
(d) enhances expression and/or activity of an anti-inflammatory molecule (these limitations comprise inherent properties of the tolerogenic cells of the claim.  An inherent property cannot be separated from the invention to which it is inherent). 

17. (Previously presented) A method for delivering an antigen into a tolerogenic immune cell or an immunosuppressive immune cell, the method comprising passing a cell suspension comprising the tolerogenic immune cell or the immunosuppressive immune cell through a constriction, wherein said constriction deforms the tolerogenic immune cell or the immunosuppressive immune cell, causing a perturbation of the cell such that the antigen can enter the cell, and contacting said cell suspension with the antigen (see particularly, column 2, lines 50-51; column 8, line 51-column 9, line 10; column 11, lines 17-40; column 14, lines 65-66; column 16, lines 5-7; and column 17, lines 20-43).

31. (Previously presented) The method of claim 2, wherein the tolerogenic or immunosuppressive immune cell comprises a reduced ability to provide one or more costimulatory signals as compared to a non-tolerogenic precursor of the tolerogenic immune cell or non-immunosuppressive precursor of the immunosuppressive immune cell (these limitations comprise inherent properties of the tolerogenic cells of the claim.  An inherent property cannot be separated from the invention to which it is inherent).

33. (Previously presented) The method of claim 31, wherein the one or more costimulatory signals are mediated by a molecule selected from the group consisting of CD40, CD80, CD86, CD54, CD83, CD79, and ICOS ligand (these limitations comprise inherent properties of the tolerogenic cells of the claim.  An inherent property cannot be separated from the invention to which it is inherent).

34. (Previously presented) The method of claim 2, wherein the tolerogenic or immunosuppressive immune cell comprises a reduced ability to provide one or more inflammatory signals as compared to a non-tolerogenic precursor of the tolerogenic immune cell or non-immunosuppressive precursor of the immunosuppressive immune cell (these limitations comprise inherent properties of the tolerogenic cells of the claim.  An inherent property cannot be separated from the invention to which it is inherent).

36. (Previously presented) |The method of claim 34, wherein the one or more inflammatory signals are mediated by a molecule selected from the group consisting of interleukin-1 (IL-1), IL-12, IL-18, tumor necrosis factor (TNF), interferon gamma (IFN-gamma), granulocyte macrophage colony stimulating factor (GM-CSF), NF-κB, an interferon regulatory factor (IRF), and a molecule associated with the JAK-STAT signaling pathway (these limitations comprise inherent properties of the tolerogenic cells of the claim.  An inherent property cannot be separated from the invention to which it is inherent).

37. (Previously presented) The method of claim 2, wherein the tolerogenic factor:
(a) inhibits expression and/or activity of an immunostimulatory agent;
(b) enhances expression and/or activity of an immunosuppressive molecule; 
c) inhibits expression and/or activity of an inflammatory molecule; and/or
(d) enhances expression and/or activity of an anti-inflammatory molecule (these limitations comprise inherent properties of the tolerogenic cells of the claim.  An inherent property cannot be separated from the invention to which it is inherent).

40. (Previously presented) The method of claim 2, wherein:
(a) tolerance to at least one other antigen is induced;
(b) an immune response to at least one other antigen is suppressed;
(c) at least one additional antigen is introduced into the cell; and/or 
d) at least one additional tolerogenic factor is introduced into the cell (these limitations comprise inherent properties of the tolerogenic cells of the claim.  An inherent property cannot be separated from the invention to which it is inherent).

50. (Previously presented) The method of claim 2, wherein the immune cell is from the individual (this limitation is readily envisioned as the immune cell is either from the individual or it is not).

51. (Previously presented) The method of claim 2, wherein the immune cell is from a different individual (this limitation is readily envisioned as the immune cell is either from the individual or it is not).

57. (Previously presented) The method of claim 2, wherein the constriction size is a function of the diameter of the immune cell (see particularly, column 2, lines 21-39 and lines 50-51; column 8, lines 51-column 9, line 10; column 11, lines 17-40; column 14, lines 65-66; column 16, lines 5-7; and column 17, lines 20-43).

58. (Previously presented) The method of claim 2, wherein the constriction size is about 20%, about 30%, about 40%, about 50%, about 60%, about 70%, about 80%, about 90%, or about 99% of the cell diameter (see particularly, column 2, lines 21-39 and lines 50-51; column 8, line 51-column 9, line 10; column 11, lines 17-40; column 14, lines 65-66; column 16, lines 5-7; and column 17, lines 20-43).

62. (Previously presented) |The method of claim 2wherein the cell suspension
a) comprises a mixed cell population; 
b) is whole blood; and/or
c) comprises peripheral blood mononuclear cells (see particularly, column 2, lines 50-51; column 8, line 51-column 9, line 10; column 10, lines 29-51; column 11, lines 17-40; column 14, lines 65-66; column 16, lines 5-7; and column 17, lines 20-43).

65. (Previously presented) The method of claim 2, wherein the cell suspension comprises a purified cell population (see particularly, column 2, lines 21-39 and lines 50-51; column 8, line 51-column 9, line 10; column 11, lines 17-40; column 14, lines 65-66; column 16, lines 5-7; and column 17, lines 20-43).

73. (Previously presented) The method of claim 2, wherein the immune cell is a human cell (see particularly, column 2, lines 21-39 and lines 50-51; column 8, line 51-column 9, line 10; column 11, lines 17-40; column 14, lines 65-66; column 15, lines 28-35; column 16, lines 5-7; and column 17, lines 20-43).


74. (Previously presented) The method of claim 2, wherein the immune cell is a T cell, B cell, dendritic cell, monocyte, macrophage, NK cell, innate lymphoid cell, neutrophil, basophil, eosinophil, myeloid derived suppressor cell, or mast cell (see particularly, column 2, lines 21-39 and lines 50-51; column 8, line 51-column 9, line 10; column 11, lines 17-40; column 14, lines 65-66; column 15, lines 28-35; column 16, lines 5-7; and column 17, lines 20-43).
 
79. (Previously presented) The method of claim 2, wherein the antigen is a foreign antigen (see particularly, column 2, lines 21-39 and lines 50-51; column 8, line 51-column 9, line 10; column 11, lines 17-40; column 14, lines 65-66; column 15, lines 28-35; column 16, lines 5-7; and column 17, lines 20-43).

81. (Previously presented) The method of claim 2, wherein the antigen is one or more of: (a) an allograft transplantation antigen; (b) a food allergen;
(c) is an antigen associated with transplanted tissue;
(d) is an antigen associated with a virus; or
(e) a therapeutic agent (see particularly, column 2, lines 21-39 and lines 50-51; column 8, line 51-column 9, line 10; column 11, lines 17-40; column 14, lines 65-66; column 15, lines 28-35; column 16, lines 5-7; and column 17, lines 20-43).

144. (Previously presented) The method of claim 2, wherein the suppressed immune response or tolerance comprises: (a) decreased production and/or secretion of one or more inflammatory cytokines; and/or (b) increased production and/or secretion of one or more anti-inflammatory cytokines (these limitations comprise inherent properties of the tolerogenic cells of the claim.  An inherent property cannot be separated from the invention to which it is inherent).

148. (Previously presented) The method of claim 2, wherein the suppressed immune response or tolerance comprises: (a) a decreased T cell response; (b) an enhanced Treg response; (c) a decreased B cell response; and/or (d) decreased cytokine production (these limitations comprise inherent properties of the tolerogenic cells of the claim.  An inherent property cannot be separated from the invention to which it is inherent).

149. (Previously presented) The method of claim 148, wherein the suppressed immune response or tolerance comprises a decreased T cell response, wherein the decreased T cell response comprises one or more of:
(a) decreased T cell activation;
(b) decreased T cell survival;
(c) decreased T cell proliferation;
(d) decreased T cell functionality; or
(e) a change in T cell phenotype (these limitations comprise inherent properties of the tolerogenic cells of the claim.  An inherent property cannot be separated from the invention to which it is inherent).

155. (Previously presented) The method of claim 148, wherein the suppressed immune response or tolerance comprises a decreased B cell response, wherein the decreased B cell response comprises decreased antibody production (these limitations comprise inherent properties of the tolerogenic cells of the claim.  An inherent property cannot be separated from the invention to which it is inherent).

157. (Previously presented) The method of claim 2, wherein the suppressed immune response or tolerance comprises one or more of:
(a) a decreased autoimmune response;
(b) a decreased allergic response;
(c) a decreased allergic response to a food allergen;
(d) a decreased immune response against a transplanted tissue; (e) a decreased pathogenic immune response to a virus;
(f) a decreased immune response against a therapeutic agent; or (g) a decreased immune response against a therapeutic vehicle (these limitations comprise inherent properties of the tolerogenic cells of the claim.  An inherent property cannot be separated from the invention to which it is inherent).

159. (Previously presented) The method of claim 157, wherein the suppressed immune response or tolerance comprises one or more of:
(a) a decreased allergic response to a food allergen wherein the antigen is the food allergen; 
b) a decreased immune response against a transplanted tissue, wherein the antigen is an antigen associated with transplanted tissue;
(c) a decreased pathogenic immune response to a virus, wherein the antigen is associated with the virus;
(d) a decreased immune response against a therapeutic agent, wherein the therapeutic agent is a clotting factor or a hormone; (e) a decreased immune response against a therapeutic vehicle, wherein the therapeutic vehicle is a virus; or
(f) a decreased immune response against a therapeutic agent, wherein the therapeutic agent is:
(I) a clotting factor, wherein the clotting factor is Factor VII or Factor IX ; or
(II) a hormone, wherein the hormone is insulin, human growth hormone, or follicle stimulating hormone (see particularly, column 2, lines 21-39 and lines 50-51; column 8, line 51-column 9, line 10; column 11, lines 17-40; column 14, lines 65-66; column 15, lines 28-35; column 16, lines 5-7; and column 17, lines 20-43).

166. (Previously presented) The method of claim 21, wherein the suppressed immune response or tolerance comprises: (a) decreased production and/or secretion of one or more inflammatory cytokines, wherein the one or more inflammatory cytokines are selected from the group consisting of interleukin-1 (IL- 1), IL-12, and IL-18, tumor necrosis factor (TNF), interferon gamma (IFN-gamma), and granulocyte-macrophage colony stimulating factor (GM-CSF); and/or (b) increased production and/or secretion of one or more anti-inflammatory cytokines, wherein the one or more anti-inflammatory cytokines are selected from the group consisting of IL-4, IL- 10, IL-13, IL-35, IFN-γ and transforming growth factor-beta (TGFB) (these limitations comprise inherent properties of the tolerogenic cells of the claim.  An inherent property cannot be separated from the invention to which it is inherent).

194. (Previously presented) The method of claim 2, wherein the tolerogenic factor:
(a) inhibits the activity of a costimulatory molecule;
(b) enhances the activity of an immunosuppressive factor; and/or (c) enhances the activity of a co-inhibitory molecule (these limitations comprise inherent properties of the tolerogenic cells of the claim.  An inherent property cannot be separated from the invention to which it is inherent).

195. (Previously presented) The method of claim 2, wherein the tolerogenic factor:
(a) comprises a nucleic acid encoding a suppressor of an inflammatory transcription factor;
(b) decreases the production and/or secretion of one or more inflammatory cytokines; and/or
(c) increases the production and/or secretion of one or more anti-inflammatory cytokines (these limitations comprise inherent properties of the tolerogenic cells of the claim.  An inherent property cannot be separated from the invention to which it is inherent).

196. (Previously presented) The method of claim 2, wherein the tolerogenic factor:
(a) inhibits the activity of a costimulatory molecule, wherein the costimulatory molecule is CD80 or CD86; and/or
(b) enhances the activity of a co-inhibitory molecule, wherein the co-inhibitory molecule is PD- L1, PD-L2 or CTLA-4 (these limitations comprise inherent properties of the tolerogenic cells of the claim.  An inherent property cannot be separated from the invention to which it is inherent).

197. (Previously presented) The method of claim 2, wherein the tolerogenic factor:
(a) comprises a nucleic acid encoding a suppressor of an inflammatory transcription factor, wherein the inflammatory transcription factor is NF-κB, an interferon regulatory factor, or a molecule associated with the JAK-STAT signaling pathway; (b) decreases the production and/or secretion of one or more inflammatory cytokines, wherein the one or more inflammatory cytokines are selected from the group consisting of interleukin- 1 (IL-1), IL-12, and IL-18, tumor necrosis factor (TNF), interferon-gamma (IFN-y), and granulocyte-macrophage colony stimulating factor (GM-CSF); and/or
(c) increases the production and/or secretion of one or more anti-inflammatory cytokines, wherein the one or more anti-inflammatory cytokines are selected from the group consisting of IL-4, IL-10, IL-13, IL-35, IFN-a and transforming growth factor-beta (TGFB) (see particularly, column 2, lines 50-51; column 8, line 51-column 9, line 10; column 11, lines 17-40; column 14, lines 65-66; column 15, lines 8-11; column 16, lines 5-7; column 15, lines 30-35; and column 17, lines 20-43).

198. (Previously presented) The method of claim 2, wherein the immune cell is an antigen-presenting cell (see particularly, column 2, lines 50-51; column 8, line 51-column 9, line 10; column 11, lines 17-40; column 14, lines 65-66; column 16, lines 5-7; column 15, lines 30-35; and column 17, lines 20-43).

The reference clearly anticipates the claimed inventions. 

13.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.  Claims 199, 200, 203, and 204 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 11,111,472 in view of Tschakarjan et al. (2014).

	The ‘472 patent has been discussed above.

	The reference differs from the claimed invention only in that it does not teach a method of inducing immune tolerance to an adeno-associated virus.

Tschakarjan et al. teach that gene therapy has struggled with the immunogenicity of adeno-associated viruses and that methods of inducing tolerance thereto would be desirable (see particularly, the abstract; page 1, column 2; page 5, column 2; and page 6, column 2)

It would have been prima facie obvious at the time of filing to induce tolerance to an adeno-associated virus by the methods of the ‘472 patent given the teachings of Tschakarjan et al. that gene therapy has struggled with the immunogenicity of adeno-associated viruses and that methods of inducing tolerance thereto would be desirable.

15.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

16.  Claims 1, 2, 5, 6, 9, 14, 16, 17, 31, 33, 34, 36, 37, 40, 50, 51, 57, 58, 62, 65, 73, 74, 79, 81, 144, 148, 149, 155, 157, 159, 166, 194-200, 203, and 204 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least Claim 129 of U.S. Patent Application No. 16/098,404.

Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the ’0404 application encompasses a method of suppressing an immune response to an adeno-associated virus, said method comprising the administration of the constricted cell of the instant claims, said constriction occurring in the context of an antigen and a tolerogenic factor.  While the ‘404 application recites the use od an anucleate cell, there is no limitation to the immune cells of the instant claims that said cells must include a nucleus.  

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

17.  No claim is allowed. 

18.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

19.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



G.R. Ewoldt, Ph.D., 3/01/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644